Case 1:16-cv-00853-MSG Document 632 Filed 03/08/21 Page 1 of 2 PageID #: 10181




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 AMGEN INC.,                                        :
                                                    :
                Plaintiff,                          :
                                                    :
        v.                                          :         Civ. No. 16-853-MSG
                                                    :         CONSOLIDATED
 AMNEAL PHARMACEUTICALS LLC,                        :
 et al.,                                            :
                                                    :
                Defendants.                         :

                                            ORDER

       AND NOW, after a status teleconference held on February 24, 2021 (see D.I. 629), it is

hereby ORDERED this 8th day of March 2021 that:

       1. A hearing is scheduled to take place in person in the United States District Court for

the District of Delaware, Courtroom 4A on March 24, 2021 at 10:00 a.m. and may continue into

March 25, 2021 starting at 10:00 a.m., if needed.

       2. The Court is setting aside 8-1/2 hours total for the hearing with time to be split equally

between the parties. Of that total time, 1/2 hour is set aside for opening arguments. Amgen’s

request for additional time for closing arguments is held UNDER ADVISEMENT.

       3. Each party shall have no more than three people in the courtroom at one time.

       4. The parties are responsible for securing and setting up any in-courtroom technology.

       5. At this time, Piramal and Slate Run anticipate calling the following witnesses in the

following manner: Michael Plessinger, a fact witness that will appear live, Christopher Leahy, a

fact witness that will appear via video because he resides in England, and Ivan Hofmann, and

expert witness who will appear live.

       6. At this time, Amgen anticipates calling the following witness in the following manner:

Michael Tate, an expert witness who will appear live.

                                                1
Case 1:16-cv-00853-MSG Document 632 Filed 03/08/21 Page 2 of 2 PageID #: 10182




       7. Amgen’s oral motion to compel Piramal’s John Fowler and Slate Run’s Jon Harmacek

to testify LIVE at the hearing is DENIED. Amgen’s oral motion to compel the same witnesses to

testify VIA VIDEO at the hearing is held UNDER ADVISEMENT and may be renewed by Amgen

only after Piramal’s Christopher Leahy and Slate Run’s Michael Plessinger have testified.

       8. Lawyers for each side are responsible for ensuring that all of the people appearing in

the courtroom on behalf of their party are complying with recommended Covid-19 protocols,

including wearing a mask, social distancing, and not appearing in person if they know or have

reason to know they have been infected or exposed to someone who has been infected.




                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.




                                               2
